 Case 18-26407-JKS              Doc 78 Filed 06/14/19 Entered 06/15/19 00:39:31                      Desc Imaged
                                      Certificate of Notice Page 1 of 2
Form clsnodsc − ntcclsnodis

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 18−26407−JKS
                                         Chapter: 7
                                         Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Franciscus Maria Dartee
   aka Frank M Dartee
   c/o 12 Moonshadow Court
   Kinnelon, NJ 07405
Social Security No.:
   xxx−xx−1197
Employer's Tax I.D. No.:


                              NOTICE OF DEFICIENCY CONCERNING DISCHARGE
      You are hereby notified that the above−named case will be closed without entry of discharge on or after July
12, 2019 for the reason(s) indicated below.

       Debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

       Joint debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

       Debtor has not filed a Certification in Support of Discharge certifying that all domestic support obligations
       due have been paid.

       Joint debtor has not filed a Certification in Support of Discharge certifying that all domestic support
       obligations due have been paid.


The court must receive the above noted document(s) prior to case closing in order to enter a discharge. If the case is
closed without entry of the discharge the debtor must file a Motion To Reopen to allow for the filing of same and pay
the applicable filing fee.




Dated: June 12, 2019
JAN: dmc

                                                                   Jeanne Naughton
                                                                   Clerk
        Case 18-26407-JKS             Doc 78 Filed 06/14/19 Entered 06/15/19 00:39:31                                Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 18-26407-JKS
Franciscus Maria Dartee                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 12, 2019
                                      Form ID: clsnodsc                  Total Noticed: 3

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 14, 2019.
db             +Franciscus Maria Dartee,   c/o 12 Moonshadow Court,   Kinnelon, NJ 07405-2949

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Jun 13 2019 00:55:21     U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Jun 13 2019 00:55:17     United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,  One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 14, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 12, 2019 at the address(es) listed below:
              Ashley L. Rose    on behalf of Defendant   The Bank of New York Mellon Corporation dba The Bank of
               New York Mellon f/k/a The Bank of New York as successor in interest to JP Morgan Chase Bank, NA
               arose@se-llp.com
              Laura M. Egerman    on behalf of Creditor   THE BANK OF NEW YORK MELLON bkyecf@rasflaw.com,
               bkyecf@rasflaw.com;legerman@rasnj.com
              Michael A. Artis    on behalf of U.S. Trustee   U.S. Trustee michael.a.artis@usdoj.gov
              Nancy Isaacson     nisaacson@greenbaumlaw.com, isaacson@remote7solutions.com;J101@ecfcbis.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 5
